Case: 20-60284     Document: 00516134801         Page: 1     Date Filed: 12/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-60284                    December 16, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Mirsa Osiris Canales-Osorto; Jefferson Alexander
   Ulloa-Canales,

                                                                       Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 432 061
                             BIA No. A209 432 060


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Mirsa Osiris Canales-Osorto, a native and citizen of Honduras,
   petitions for review of an order of the Board of Immigration Appeals (BIA)



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60284        Document: 00516134801             Page: 2      Date Filed: 12/16/2021




                                        No. 20-60284


   affirming the denial of her application for asylum, withholding of removal,
   and protection under the Convention Against Torture (CAT). 1
           When, as here, the BIA adopts the IJ’s findings and conclusions, this
   court has authority to review both the IJ’s and BIA’s decisions. Mikhael v.
   INS, 115 F.3d 299, 302 (5th Cir. 1997). We review findings of fact, including
   the denial of asylum, withholding of removal, and CAT protection, under the
   substantial evidence standard. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005). Under that standard, we may not reverse a factual finding unless the
   evidence “compels” such a reversal—i.e., the evidence must be “so
   compelling that no reasonable factfinder could conclude against it.” Wang v.
   Holder, 569 F.3d 531, 536-37 (5th Cir. 2009).
           Canales-Osorto argues that the removal proceedings were never
   properly initiated, as the putative notice to appear (NTA) did not include the
   time and place of the removal proceedings. As to the denial of asylum relief,
   Canales-Osorto contends that she clearly demonstrated past persecution and
   a well-founded fear of future persecution and that the persecution was due to
   her membership in the particular social group consisting of the family of her
   deceased brother. She further argues that the Honduran government was
   unable or unwilling to protect her from persecution and that she could not
   reasonably relocate within Honduras. In addition, Canales-Osorto maintains
   that she is eligible for withholding of removal and for protection under the
   CAT. She also argues that the IJ should have granted her humanitarian
   asylum as a matter of discretion; however, this claim is unexhausted and we
   therefore lack jurisdiction to address it. See Omari v. Holder, 562 F.3d 314,
   318-19 (5th Cir. 2009).



           1
            Canales-Osorto is the lead petitioner; her minor son, Jefferson Alexander Ulloa-
   Canales, is a derivative beneficiary on her application.




                                              2
Case: 20-60284        Document: 00516134801             Page: 3      Date Filed: 12/16/2021




                                        No. 20-60284


           Canales-Osorto’s argument that the IJ lacked jurisdiction to conduct
   removal proceedings because the NTA lacked the date and time of the initial
   hearing is squarely foreclosed by Maniar v. Garland, 998 F.3d 235, 242 (5th
   Cir. 2021). Because the NTA in this case met the regulatory requirements,
   it was proper under the law of this circuit and the agency had jurisdiction to
   decide this case. See Pierre-Paul v. Barr, 930 F.3d 684, 689-90 (5th Cir. 2019),
   abrogated in part on other grounds by Niz-Chavez v. Garland, 141 S. Ct. 1474
   (2021); see also Maniar, 998 F.3d at 242 & n.2. 2
           To be eligible for asylum, an applicant must show that she is unable or
   unwilling to return to her country “because of persecution or a well-founded
   fear of persecution on account of race, religion, nationality, membership in a
   particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); see
   also 8 U.S.C. § 1158(b)(1). Persecution “is often described in the negative: It
   is not harassment, intimidation, threats, or even assault . . . [it] is a specific
   term that does not encompass all treatment that our society regards as unfair,
   unjust, or even unlawful or unconstitutional.” Gjetani v. Barr, 968 F.3d 393,
   397 (5th Cir. 2020) (internal quotation marks and citation omitted).
           The harassment Canales-Osorto described—three threatening phone
   calls from an unknown individual—does not rise to the level of past
   persecution. See id. at 398-99; cf. Tamara-Gomez v. Gonzales, 447 F.3d 343,
   346, 348-49 (5th Cir. 2006) (finding persecution where the petitioner’s
   family received threatening phone calls and death threats, a bicycle bomb
   blew up in his neighborhood, other members of his unit were tracked down
   and killed, and his house was vandalized with graffiti calling him a “Two-Bit


           2
              Canales-Osorto asked us to hold this case pending the decision in Niz-Chavez.
   That case has since been decided by the Supreme Court. However, as we explained in
   Maniar, it addressed only the context of the “stop-time” rule not the general jurisdiction
   over removal proceedings.




                                               3
Case: 20-60284      Document: 00516134801          Page: 4    Date Filed: 12/16/2021




                                    No. 20-60284


   Snitch”).    No reasonable factfinder would be compelled to conclude
   otherwise. Wang, 569 F.3d at 537.
           Even assuming that the mistreatment Canales-Osorto endured rose to
   the level of persecution or that she showed a well-founded fear of future
   persecution, to be eligible for asylum, she must also establish a nexus between
   her particular social group and the persecution. See § 1101(a)(42)(A);
   Cantarero-Lagos v. Barr, 924 F.3d 145, 150 (5th Cir. 2019). Here, Canales-
   Osorto offered insufficent evidence demonstrating that her alleged protected
   trait—her familial relationship to her brother—was “at least one central
   reason” for the threatening phones calls and demands for money.               §
   1158(b)(1)(B)(i); see Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019);
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-93 (5th Cir. 2015). Accordingly,
   the record does not compel the conclusion that the IJ and BIA erred by
   finding that there was no nexus. See Wang, 569 F.3d at 536-37.
           Because she fails to meet the less stringent standard for asylum,
   Canales-Osorto is necessarily unable to establish eligibility for withholding of
   removal. See Dayo v. Holder, 687 F.3d 653, 658–59 (5th Cir. 2012). As to her
   claim for relief under the CAT, the evidence is insufficient to compel a
   conclusion that a public official would acquiesce in her torture if she were
   removed to Honduras. See Martinez Manzanares v. Barr, 925 F.3d 222, 228-
   29 (5th Cir. 2019); Ramirez-Mejia, 794 F.3d at 493-94.
           The petition for review is DENIED in part and DISMISSED in
   part.




                                          4